DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 8, 11-16 and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Hewitt (US 2,745,823), Roundsari et al. (Mixing Effect on Emulsion Polymerization in a Batch Reactor, page 946, 1st column, 2nd paragraph), Jung et al. (US 2016/0332132 A1), and Perry et al. (Perry’s Chemical Engineers’ Handbook, 1997).
Regarding claim 1, Hewitt discloses a batch reactor (10), comprising a reactor vessel having at least one first thermal transfer element (heat exchanger or cooling jacket, 11); a baffle component having at least one second thermal transfer element (U-shaped heat exchanger comprising an upper outer shell (34), head (35) and tube bundle (36)); and an agitator component (agitator which comprises power unit (26), shaft (28) and paddles or blades 29, 30, 31)), wherein each of the at least one first thermal transfer element and the at least one second thermal transfer element is independently controllable (see figure 1 and column 4, line 42 through column 6, line 49), since the reactor jacket provided the only cooling surface and without immersing a cooling coil or tube bundle into the reactants (see column 5, line 74 through column 6, line 11).
Referencing Roundsari et al., it was disclosed that the larger the volume of the reactor, the smaller is its heat transfer area/volume ratio; and larger reactors require longer process times to carry out the process under good thermal control. Agitation may improve the heat transfer; however, the range of the mixing intensity is limited because vigorous agitation may cause undesired results. External heat exchangers, internal heat transfer coils, and baffle may be used.
In addition, Jung et al. (US 2016/0332132 A1) discloses that turbulence and mixing performance of the reactant can be enhanced by expanding the size of agitation blades; and in addition, heat control performance of the reactant can be improved by expanding the heat transfer area of the baffle while maintaining agitation performance to be the same level as a conventional case (see paragraph 0010).
The prior art references fail to disclose or suggest a batch reactor wherein the baffle component comprises: a removable top cover for sealing the reactor vessel; and a cage element, and at least one baffle mounted on the cage element, the at least one baffle having at least one of the at least one second thermal transfer element, wherein the batch reactor comprises a thermal transfer surface-to-volume ratio of at least 6:1.
	Claims 3-5, 8, 11-15, and 26-27 depend on claim 1.
Regarding claim 16, Perry’s Chemical Engineers’ Handbook discloses at least one thermal transfer element (1-2 exchanger) comprising: a plate component adapted to form a sealed surface of the thermal transfer element; a tubular element; and a thermal exchange material (heat/thermal exchange fluid) provided inside the thermal exchange element for exchanging energy between the tubular element and the plate component, since heat exchanger comprise heat exchanger fluids which is interpreted as heat/transfer exchange material (see Introduction to Thermal Design and figure 11-2).
Hewitt discloses a batch reactor (10); and at least one baffle, the at least one baffle having at least one thermal transfer element (U-shaped heat exchanger comprising an upper outer shell (34), head (35) and tube bundle (36)) (see figure 1 and column 4, line 42 through column 6, line 49), since the reactor jacket provided the only cooling surface and without immersing a cooling coil or tube bundle into the reactants (see column 5, line 74 through column 6, line 11).
The prior art references fail to disclose or suggest a cage element; and at least one baffle mounted on the cage element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed May 5, 2022, with respect to the 102(a)(1)/(a)(2) rejection of claim 16 have been fully considered and are persuasive.  The 102(a)(1)/(a)(2) rejection of claim 16 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774